Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 16-35, filed  as preliminary amendment, are currently pending and have been considered below.
Response to Amendment
2.	Applicant’s amendment filed July 17, 2008. Claims 1 - 15 cancelled. Claims 16-35 presented for Examination. Applicant’s amendment has been fully considered and entered.
Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on August 01, 2019(PCT/KR2019/009640) and November 09, 2018 (KR 10-2018-0137640).
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 07/17/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “second wireless communication unit”, “application program assistance unit”, “drive assistance unit”, in claims 20-22 and 27-29, 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.       Claims 16-19, 23-26, and 30-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones (US 20180162433 A1) (hereinafter Jones) in view of Rogers (US 20130187755 A1) (hereinafter Rogers).
.
               Regarding claim 16, Jones discloses a mobile robot management service system (para 40, shopping cart system 200  comprise other components such as a mobile device charging dock, a user interface device, a short range transceiver configured to communicate with a customer mobile device, etc) comprising: 
a terminal device configured to generate location data comprising location coordinates of the terminal device (para 61, system may identify the location of each item purchased by the customer and combine the locations); and 
a mobile robot configured to: enter a standby mode and charge the terminal device when the terminal device is mounted on the mobile robot (para 23, shopping cart 100 may be configured to switch the system between a charging mode and a power assist mode), and 
in response to the terminal device being detached from the mobile robot, enter a mode selected from among a user tracking mode, the standby mode and a drive power assistance mode (para 42, power assist mode and/or charge mode is enabled or disabled, para 53, shopping cart respond depending on cart's direction of travel and/or mode cart is currently operating in, para 54, FIG. 5, a method for tracking shopping cart activity, para 14, system for tracking shopping cart activity comprising a power generator configured to generate power with rotation of a wheel system of the shopping cart, a power storage device configured to be charged).
Jones specifically fails to disclose detect a location of the terminal device and a distance between the mobile robot and the terminal device in real time.
In analogous art, Rogers discloses detect a location of the terminal device and a distance between the mobile robot and the terminal device in real time (para 66, Real-Time  location System (RTLS) in order to determine and record the location of a tag over time, para 075, track the location of a shopping cart in order to reduce or prevent unauthorized removal of this business asset from business premises).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of tracking shopping cart activity and system connector to receive the energy information from the shopping cart system disclosed by Jones to use control units to track, manage, and maintain shopping cart and  to prevent unauthorized attempt is made to move it outside a prescribed use area into a restricted area  as taught by Rogers to use system to immobilize a shopping cart in a restricted zone and not checked out to a permitted user found in stored database, and to permit authorized use of a shopping cart or similar vehicle detected in a restricted zone which is checked out to a permitted user found in said stored database [Rogers, paragraph 047].
Regarding claim 17, Jones discloses the mobile robot management service system according to claim 16, wherein: the terminal device comprises a charging assembly structure configured to be detachably mounted on a device holder of the mobile robot (para 63, FIG. 6, energy added to or  removed from a power storage device of a shopping cart system, para 16,  basket portion 103  configured to hold  plurality of items  and asket portion 103  include other conventional components of a shopping cart not shown in FIG. 1  child seat, swinging rear door, a divider, etc), and 
the charging assembly structure is configured to supply power to a battery in the terminal device upon receiving the power input through the device holder of the mobile robot, and control a charge on/off operation of the battery based on a charged state of the battery (para 22, power storage device 110 may comprise one or more of a battery, para 40, shopping cart system 200 may comprise other components such as a mobile device charging dock, a user interface device).
Regarding claim 18, Jones discloses the mobile robot management service system according to claim 16, wherein the mobile robot comprises a device holder having an assembly structure configured to allow the terminal device to be detachably mounted on the device holder (para 16, The shopping cart 100 may generally comprise  moveable item container configured to travel in a shopping space), and assist in charging of the terminal device by supplying power from a battery in the mobile robot to the terminal device when the terminal device is mounted on the device holder (para 41, shopping cart system 200 comprise charge  switch for a customer and/or an associate to enable and disable the charging function of the shopping cart system 200).
Regarding claim 19, Jones discloses a mobile robot management service system (para 40, shopping cart system 200  comprise other components such as a mobile device charging dock, a user interface device, a short range transceiver configured to communicate with a customer mobile device, etc) comprising: 
a terminal device configured to generate terminal location data comprising location coordinates of the terminal device (para 61, system may identify the location of each item purchased by the customer and combine the location); 
a mobile robot configured to: charge the terminal device when the terminal device is mounted on the mobile robot (para 23, shopping cart 100 may be configured to switch the system between a charging mode and a power assist mode), and 
in response to entering an enable state, enter a mode selected from among a user tracking mode, a standby mode and a drive power assistance mode (para 42, power assist mode and/or charge mode is enabled or disabled, para 53, shopping cart respond depending on cart's direction of travel and/or mode cart is currently operating in, para 54, FIG. 5, a method for tracking shopping cart activity, para 14, system for tracking shopping cart activity comprising a power generator configured to generate power with rotation of a wheel system of the shopping cart, a power storage device configured to be charged); 
a user mobile communication device configured to execute an application program for performing a user certification procedure through the application program when a tag attached to the mobile robot is tagged holder (para 41, shopping cart system 200 may comprise a charge switch for a customer and/or an associate to enable and disable the charging function of the shopping cart system 200, para 28, control circuit 201 is configured to execute computer readable codes stored in memory 204, control circuit 201 is configured to operate switch 235 to switch between a charging mode and a power assist mode).
Jones specifically fails to disclose a user certification server configured to set the mobile robot and the terminal device to the enable state to allow a user to use the mobile robot and the terminal device after completion of the user certification procedure.
In analogous art, Rogers discloses a user certification server configured to set the mobile robot and the terminal device to the enable state to allow a user to use the mobile robot and the terminal device after completion of the user certification procedure (para 39, system that records customer purchases and/or a store layout database  stores the locations of a plurality of products, para 66, Real-Time locations System (RTLS) in order to determine and record the locations of a tag over time, para 075, track the locations of a shopping cart in order to reduce or prevent unauthorized removal of this business asset from business premises, para 41, shopping cart system 200  comprise a power assist switch for a customer, associate to enable  and disable the power assist function of the shopping cart system 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of tracking shopping cart activity and system connector to receive the energy information from the shopping cart system disclosed by Jones to use control units to track, manage, and maintain shopping cart and  to prevent unauthorized attempt is made to move it outside a prescribed use area into a restricted area  as taught by Rogers to use system to immobilize a shopping cart in a restricted zone and not checked out to a permitted user found in stored database, and to permit authorized use of a shopping cart or similar vehicle detected in a restricted zone which is checked out to a permitted user found in said stored database [Rogers, paragraph 047].
Regarding claim 23, Jones fails to discloses the mobile robot management service system according to claim 20, wherein the user mobile communication device is further configured to execute the application program based tagging of the tag, perform a login operation of the application program, and transmit the login data and the certification request code to the user certification server.
In analogous art, Rogers discloses the mobile robot management service system according to claim 20, wherein the user mobile communication device is further configured to execute the application program based tagging of the tag, perform a login operation of the application program, and transmit the login data and the certification request code to the user certification server (para 39, system (not shown) that records customer purchases and/or a store layout database stores the locations of a plurality of products, para 66, Real-Time locations System (RTLS) in order to determine and record the locations of a tag over time, para 40, system serves to immobilize a shopping cart or similar vehicle detected in a restricted zone and not checked out to a permitted user found in said stored database, and wherein said system serves to permit authorized use of a shopping cart or similar vehicle detected in a restricted zone which is checked out to a permitted user found in said stored database).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of tracking shopping cart activity and system connector to receive the energy information from the shopping cart system disclosed by Jones to use control units to track, manage, and maintain shopping cart and  to prevent unauthorized attempt is made to move it outside a prescribed use area into a restricted area  as taught by Rogers to use system to immobilize a shopping cart in a restricted zone and not checked out to a permitted user found in stored database, and to permit authorized use of a shopping cart or similar vehicle detected in a restricted zone which is checked out to a permitted user found in said stored database [Rogers, paragraph 047].
Regarding claim 24, Jones discloses the mobile robot management service system according to claim 23, wherein the mobile robot enters the enable state based on sharing the approval code with the terminal device to allow the terminal device to also enter the enable state upon reception of the approval code from the user certification server (para 47, system serves to immobilize a shopping cart or similar vehicle detected in a restricted zone and not checked out to a permitted user found in said stored database, and wherein said system serves to permit authorized use of a shopping cart or similar vehicle detected in a restricted zone which is checked out to a permitted user found in said stored database), and 
the mobile robot is set to the user tracking mode, the standby mode or the drive power assistance mode based on a location of the terminal device and a distance between the mobile robot and the terminal device while in the enable state (para 73, system for tracking shopping cart activity and power storage device configured to be charged to provide energy information, para 61, system may identify location  of each item purchased by the customer and combine the location  of the items and distances traveled to estimate).
Regarding claim 25, Jones discloses the mobile robot management service system according to claim 24, wherein the terminal device is further configured to: receive robot location data comprising location coordinates of the mobile robot, compare the location coordinates of the mobile robot with the location coordinates of the terminal device to calculate the distance between the mobile robot (Abstract, estimate a distance traveled by the shopping cart system based on energy information, para 39, estimated distance of trip and display locations of items) and the terminal device, and operate in an antitheft mode when the distance between the mobile robot and the terminal device exceeds a preset antitheft reference distance (para 39, system aggregate total travel distance of shopping cart based on plurality of estimated travel distances and generate task when distance of shopping cart exceeds threshold).
Regarding claim 26, Jones discloses a mobile robot management service system comprising: a certification issuer configured to perform a preset user certification operation for issuing user certification confirmation information to a user (para 40, shopping cart system 200 may comprise other components such as a mobile device charging dock, a user interface device, a short range transceiver configured to communicate with a customer mobile device, etc, (para 47, system serves to immobilize a shopping cart or similar vehicle detected in a restricted zone and not checked out to a permitted user found in stored database , and system serves to permit authorized use of a shopping cart or similar vehicle detected in a restricted zone which is checked out to a permitted user found in said stored database ); a mobile robot configured to: 
charge a terminal device when the terminal device is mounted on the mobile robot (para 23, shopping cart 100 may be configured to switch the system between a charging mode and a power assist mode), and 
in response to the user certification confirmation information being recognized based on a tagging operation, enter an enable state and a mode selected from among a user tracking mode, a standby mode (para 42, power assist mode and/or charge mode is enabled or disabled, para 53, shopping cart respond depending on cart's direction of travel and/or mode cart is currently operating in, para 54, FIG. 5, a method for tracking  shopping cart activity, para 14, system for tracking  shopping cart activity comprising a power generator configured to generate power with rotation of a wheel system of the shopping cart, a power storage device configured to be charged), and 
a drive power assistance mode; a user mobile communication device configured to execute an application program to perform a user certification procedure through the application program when a tag attached to the mobile robot is tagged based on the tagging operation (para 42, power assist mode and/or charge mode is enabled or disabled, para 53, shopping cart respond depending on cart's direction of travel and/or mode cart is currently operating in, para 54, FIG. 5, a method for tracking  shopping cart activity, para 14, system for tracking  shopping cart activity comprising a power generator configured to generate power with rotation of a wheel system of the shopping cart, a power storage device configured to be charged).
Jones specifically fails to disclose a user certification server configured to set the mobile robot and the terminal device in the enable state to allow the user to use the mobile robot and the terminal device after completion of the user certification procedure.
In analogous art, Rogers discloses a user certification server configured to set the mobile robot and the terminal device in the enable state to allow the user to use the mobile robot and the terminal device after completion of the user certification procedure (para 39, system records customer purchases and/or a store layout database stores the locations of a plurality of products, para 66, Real-Time location System (RTLS) in order to determine and record the location  of a tag over time, para 075, track the location  of a shopping cart in order to reduce or prevent unauthorized removal of this business asset from business premises, para 41, shopping cart system 200  comprise a power assist switch for a customer, associate to enable and disable the power assist function of the shopping cart system 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of tracking shopping cart activity and system connector to receive the energy information from the shopping cart system disclosed by Jones to use control units to track, manage, and maintain shopping cart and  to prevent unauthorized attempt is made to move it outside a prescribed use area into a restricted area  as taught by Rogers to use system to immobilize a shopping cart in a restricted zone and not checked out to a permitted user found in stored database, and to permit authorized use of a shopping cart or similar vehicle detected in a restricted zone which is checked out to a permitted user found in said stored database [Rogers, paragraph 047].
Regarding claim 30, Jones discloses the mobile robot management service system according to claim 28, wherein the mobile robot comprises a device holder having an assembly structure configured to allow the terminal device to be detachably mounted on the device holder (para 63, FIG. 6, energy added to or  removed from a power storage device of shopping cart system, para 16,  basket portion 103  configured to  hold plurality of items  and basket portion 103  include other conventional components of a shopping cart not shown in FIG. 1  child seat, swinging rear door, a divider, etc), and assist in charging of the terminal device by supplying power from a battery in the mobile robot to the terminal device when the terminal device is mounted on the device holder (para 22, power storage device 110 may comprise one or more of a battery, para 40, shopping cart system 200 may comprise other components such as a mobile device charging dock, a user interface device).
Regarding claim 31, Jones discloses the mobile robot management service system according to claim 30, wherein the mobile robot enters the enable state based on sharing the approval code with the terminal device to allow the terminal device to also enter the enable state upon reception of the approval code from the certification issuer, and the mobile robot is set to the user tracking mode (para 47, system serves to immobilize a shopping cart or similar vehicle detected in a restricted zone and not checked out to a permitted user found in said stored database, and wherein said system serves to permit authorized use of a shopping cart or similar vehicle detected in a restricted zone which is checked out to a permitted user found in said stored database), 
the standby mode or the drive power assistance mode based on a location of the terminal device and a distance between the mobile robot and the terminal device while in the enable state (para 73, system for tracking shopping cart activity and power storage device configured to be charged to provide energy information, para 61, system may identify the location of each item purchased by the customer and combine the location of the items and the distances traveled to estimate).
Regarding claim 32, Jones discloses the mobile robot management service system according to claim 31, wherein the mobile robot operates in an antitheft mode when the distance between the mobile robot and the terminal device exceeds a preset antitheft reference distance (para 39, system 260  aggregate a total travel distance of the shopping cart based on a plurality of estimated travel distances and generate task when distance of shopping cart exceeds threshold).
Regarding claim 33, Jones discloses a mobile robot comprising: a frame constituting a main body of the mobile robot; a drive assistance unit configured to supply power to a drive wheel of the frame (para 40, shopping cart system 200 may comprise other components such as a mobile device charging dock, a user interface device, a short range transceiver communicate with a customer mobile device, etc); and 
a controller configured to: receive location data from a terminal device, enter a standby mode and charge the terminal device when the terminal device is mounted on the mobile robot (para 61, system may identify the location of each item purchased by the customer and combine the location, para 23, shopping cart 100 may be configured to switch the system between a charging mode and a power assist mode), and
 in response to the terminal device being detached from the mobile robot, enter a mode selected from among a user tracking mode, the standby mode and a drive power assistance mode (para 42, power assist mode and/or charge mode is enabled or disabled, para 53, shopping cart respond depending on cart's direction of travel and/or mode cart is currently operating in, para 54, FIG. 5, a method for tracking shopping cart activity, para 14, system for tracking shopping cart activity comprising power generator configured to generate power with rotation of shopping cart, power storage device configured to be charged).
Jones specifically fails to disclose detect a location of the terminal device and a distance between the mobile robot and the terminal device in real time.
In analogous art, Rogers discloses detect a location of the terminal device and a distance between the mobile robot and the terminal device in real time (para 39, system that records customer purchases and/or a store layout database stores the locations of a plurality of products, para 66, Real-Time location System (RTLS) in order to determine and record the location  of a tag over time, para 075, track the location  of a shopping cart in order to reduce or prevent unauthorized removal of this business asset from business premises, para 41, shopping cart system 200  comprise a power assist switch for a customer, associate to enable and disable the power assist function of the shopping cart system 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of tracking shopping cart activity and system connector to receive the energy information from the shopping cart system disclosed by Jones to use control units to track, manage, and maintain shopping cart and  to prevent unauthorized attempt is made to move it outside a prescribed use area into a restricted area  as taught by Rogers to use system to immobilize a shopping cart in a restricted zone and not checked out to a permitted user found in stored database, and to permit authorized use of a shopping cart or similar vehicle detected in a restricted zone which is checked out to a permitted user found in said stored database [Rogers, paragraph 047].
Regarding claim 34, Jones discloses the mobile robot according to claim 33, further comprising: a device holder having an assembly structure configured to allow the terminal device to be detachably mounted on the device holder robot (para 63, FIG. 6, energy added to or removed from a power storage device of a shopping cart system, para 16,  basket portion 103  configured to hold plurality of items  and basket portion 103  include other conventional components of a shopping cart not shown in FIG. 1  child seat, swinging rear door, a divider, etc), and assist in charging of the terminal device by supplying power from a battery in the mobile robot to the terminal device when the terminal device is mounted on the device holder battery (para 22, power storage device 110 may comprise one or more of a battery, para 40, shopping cart system 200 may comprise other components such as a mobile device charging dock, a user interface device).
Regarding claim 35, Jones discloses the mobile robot according to claim 33, further comprising: a tag for performing a user certification procedure through an application program for allowing use of the mobile robot by a user when the tag is tagged (para 41, shopping cart system 200 may comprise a charge switch for a customer and/or an associate to enable and disable the charging function of the shopping cart system 200, para 28, control circuit 201  to execute computer readable codes stored in memory 204, control circuit 201 is configured to operate switch 235 to switch between a charging mode and a power assist mode).

11.       Claims 20-22 and 27-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones (US 20180162433 A1) (hereinafter Jones) in view of Rogers (US 20130187755 A1) (hereinafter Rogers) and further in view of Kirch (US 20120323786 A1) (hereinafter Kirch).
Regarding claim 20, Jones discloses the mobile robot management service system according to claim 19, wherein the user certification server comprises: a second wireless communication unit configured to perform wireless communication with the user mobile communication device and the mobile robot; an application program assistance unit configured to supply an execution file for installing the application program in the user mobile communication device (para 42, power assist mode  and/or charge mode   is enabled or disabled, para 53, shopping cart respond depending on cart's direction of travel and/or mode  cart is currently operating in, para 54, FIG. 5, a method for tracking shopping cart activity, para 14, system for tracking shopping cart activity comprising a power generator configured to generate power with rotation of a wheel system of the shopping cart, a power storage device configured to be charged).
Jones and Rogers fails to discloses a use approval controller configured to perform a preset certification operation in response to receiving login data and a certification request code of the user from the user mobile communication device via the second wireless communication unit, and 
transmit an approval code indicating certification completion and approval for use of the mobile robot to the mobile robot.
In analogous art, Kirch discloses a use approval controller configured to perform a preset certification operation in response to receiving login data (para 108, symmetric key that is created when you login with your Username/password on a DeviceID, para 122, A certificate that the PuSK is associated with the OneID, para 246, pre-qualify them before we give them a certificate that authorizes their OneID to be able to grab data) and a certification request code of the user from the user mobile communication device via the second wireless communication unit (para 237, generate the signature private key on the device and then ask oneID create a certificate of the signed Public key), and 
transmit an approval code indicating certification completion and approval for use of the mobile robot to the mobile robot (para 319, approval button  and embedded smart card chip, TABLE-US-00002-OneIDs on the form, and all approval requests will come to your account and release the information, para 460,  OneID devices retrieve request and grant approval).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of tracking shopping cart activity and system connector to receive the energy information from the shopping cart system disclosed by Jones and Rogers to authorizing a transaction includes providing a processor, receiving a request for a proposed transaction from an entity  as taught by Kirch to use system for transmitting an approval of the proposed transaction or, determining, using the processor, that a rejection is received from one or more of the devices associated with the entity; and  transmitting a disapproval of the proposed transaction [Kirch, paragraph 09].
Regarding claim 21, Jones and Rogers fails to discloses the mobile robot management service system according to claim 20, wherein the second wireless communication unit is further configured to: 
transmit the login data and the certification request code to the use approval controller in response to receiving the login data and the certification request code from the user mobile communication device, and 
transmit the approval code to the mobile robot in response to receiving the approval code from the use approval controller.
In analogous art, Kirch discloses the second wireless communication unit is further configured to: transmit the login data and the certification request code to the use approval controller in response to receiving the login data and the certification request code from the user mobile communication device (para 108, symmetric key that is created when you login with your Username/password on a DeviceID, para 246, pre-qualify them before we give them a certificate that authorizes their OneID to be able to grab data) and transmit the approval code to the mobile robot in response to receiving the approval code from the use approval controller (para 561,  transmit authorization wirelessly, para 404, application with a secure identity management application on a computer or mobile device, para 319, approval button  and embedded smart card chip, TABLE-US-00002-OneIDs on the form, and all approval requests come to account and release information, para 460,  OneID devices retrieve request, grant approval).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of tracking shopping cart activity and system connector to receive the energy information from shopping cart system disclosed by Jones and Rogers to authorizing transaction includes providing a processor, receiving a request for proposed transaction from an entity  as taught by Kirch to use system for transmitting an OneID protocols put in place the infrastructure to enable a core set of services and applications approval of the proposed transaction associated with the entity; and  transmitting a disapproval of the proposed transaction [Kirch, paragraph 09].
Regarding claim 22, Jones and Rogers fails to disclose the mobile robot management service system according to claim 20, wherein the preset certification operation includes confirming of user private data corresponding to the login data and the certification request code, and transmitting the approval code through the second wireless communication unit.
In analogous art, Kirch discloses the mobile robot management service system according to claim 20, wherein the preset certification operation includes confirming of user private data corresponding to the login data and the certification request code, and transmitting the approval code through the second wireless communication unit (para 108, symmetric key that is created when you login with your Username/password on a DeviceID, para 406, private key stored in a secure location and the requestor verify the authentication, para 246, pre-qualify them before we give them a certificate authorizes their OneID to be able to grab data, para 319, approval button  and embedded smart card, TABLE-US-00002-OneIDs on form, and approval requests come to your account, release information, para 460,  OneID devices retrieve request and grant approval).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of tracking shopping cart activity and system connector to receive the energy information from the shopping cart system disclosed by Jones and Rogers to authorizing a transaction includes providing a processor, receiving a request for a proposed transaction from an entity  as taught by Kirch to use system for transmitting an approval of the proposed transaction or, determining, using the processor, that a rejection is received from one or more of the devices associated with the entity; and  transmitting a disapproval of the proposed transaction [Kirch, paragraph 09].
Regarding claim 27, Jones discloses the mobile robot management service system according to claim 26, wherein the user certification server comprises: a second wireless communication unit configured to perform wireless communication with the user mobile communication device, the mobile robot, and the certification issuer; an application program assistance unit configured to supply an execution file for installing the application program in the user mobile communication device (para 42, power assist mode and/or charge mode is enabled or disabled, para 53, shopping cart respond depending on cart's direction of travel and/or mode cart is currently operating in, para 54, FIG. 5, a method for tracking shopping cart activity, para 14, system for tracking shopping cart activity comprising a power generator configured to generate power with rotation of shopping cart, power storage device configured to be charged).
Jones and Rogers fails to discloses a use approval controller configured to perform a preset certification operation in response to receiving login data or user private data and a certification request code of the user from the certification issuer, and 
transmit an approval code indicating certification completion and approval for use of the mobile robot to the certification issuer.
In analogous art, Kirch discloses a use approval controller configured to perform a preset certification operation in response to receiving login data or user private data and a certification request code of the user from the certification issuer (para 108, symmetric key that is created when you login with your Username/password on a DeviceID, para 122, A certificate that the PuSK is associated with the OneID, para 246, pre-qualify them before we give them a certificate that authorizes their OneID to be able to grab data) and transmit an approval code indicating certification completion and approval for use of the mobile robot to the certification issuer (para 319, approval button  and embedded smart card chip, TABLE-US-00002-OneIDs on the form, and all approval requests will come to your account and release the information, para 460,  OneID devices retrieve request and grant approval).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of tracking shopping cart activity and system connector to receive the energy information from the shopping cart system disclosed by Jones and Rogers to authorizing a transaction includes providing a processor, receiving a request for a proposed transaction from an entity  as taught by Kirch to use system for transmitting an approval of the proposed transaction or, determining, using the processor, that a rejection is received from one or more of the devices associated with the entity; and  transmitting a disapproval of the proposed transaction [Kirch, paragraph 09].
Regarding claim 28, Jones and Rogers fails to disclose the mobile robot management service system according to claim 27, wherein the second wireless communication unit is further configured to:
 transmit the login data or the user private data and the certification request code to the use approval controller in response to receiving the login data or the user private data and the certification request code from the certification issuer, and transmit the approval code to the certification issuer in response to receiving the approval code from the use approval controller.
In analogous art, Kirch discloses the mobile robot management service system according to claim 27, wherein the second wireless communication unit is further configured to:  transmit the login data or the user private data and the certification request code to the use approval controller in response to receiving the login data or the user private data and the certification request code from the certification issuer (para 108, symmetric key that is created when login with your Username/password on a DeviceID, para 122, A certificate that the PuSK is associated with the OneID, para 246, pre-qualify them before we give them a certificate that authorizes their OneID to be able to grab data) and transmit the approval code to the certification issuer in response to receiving the approval code from the use approval controller (para 319, approval button  and embedded smart card chip, TABLE-US-00002-OneIDs on the form, and all approval requests will come to your account and release the information, para 460,  OneID devices retrieve request and grant approval).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of tracking shopping cart activity and system connector to receive the energy information from shopping cart system disclosed by Jones and Rogers to authorizing transaction includes providing a processor, receiving a request for proposed transaction from an entity  as taught by Kirch to use system for transmitting an OneID protocols put in place the infrastructure to enable a core set of services and applications approval of the proposed transaction associated with the entity; and  transmitting a disapproval of the proposed transaction [Kirch, paragraph 09].
Regarding claim 29, Jones and Rogers fails to disclose the mobile robot management service system according to claim 27, wherein the preset certification operation includes confirming the user private data and the certification request code, and transmitting the approval code to the certification issuer through the second wireless communication unit.
In analogous art, Kirch discloses the mobile robot management service system according to claim 27, wherein the preset certification operation includes confirming the user private data and the certification request code (para 108, symmetric key that is created when you login with your Username/password on a DeviceID, para 122, A certificate that the PuSK is associated with the OneID, para 246, pre-qualify them before we give them a certificate that authorizes their OneID to able to grab data) and transmitting the approval code to the certification issuer through the second wireless communication unit (para 319, approval button  and embedded smart card, TABLE-US-00002-OneIDs on the form, and approval requests come to your account and release the information, para 460,  OneID devices retrieve request and grant approval).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of tracking shopping cart activity and system connector to receive the energy information from the shopping cart system disclosed by Jones and Rogers to authorizing a transaction includes providing a processor, receiving a request for a proposed transaction from an entity  as taught by Kirch to use system for transmitting an approval of the proposed transaction or, determining, using the processor, that a rejection is received from one or more of the devices associated with the entity; and  transmitting a disapproval of the proposed transaction [Kirch, paragraph 09].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689